DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s claim of priority under 35 U.S.C. §120 as a divisional application of US 16/267,659, filed February 5, 2019, now issued on July 7, 2020 as
USPN 10,883,032 B2 is hereby acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as unpatentable over Wajheeuddin (“An Experimental Study on Particle Sizing of Natural Substitutes for Drilling Fluid Applications,” Mohammed Wajheeuddin and Enamul Hossain, Journal of Nature and Science Sustainable Technology, Vol. 8, No. 2, pages 1-14, 2014).
Wajheeuddin discloses a drilling fluid for controlling lost circulation in a wellbore in a subterranean formation, and a method of preparing thereof, wherein the drilling fluid is modified with natural substitutes as LCM particles having an optimized/preferred particle size distribution (PSD), wherein the natural substitute particles include date seeds, grass ash and dried powdered grass, and wherein the natural substitutes replace toxic additives to provide an environmental friend fluid (abstract; page 3, lines 11 to page 4, line 24).  The preferred/optimal PSD is determined by evaluating filtration loss properties and the amount of solids content retained in the fluid after it is pumped into the wellbore system, wherein particles having an optimal PSD should effectively bridge the formation and form a filter cake (water-based mud) while enhancing bridging and minimizing spurt loses thereby decreasing the permeability of the filter cake, wherein larger particles are required for fractures (page 4, lines 25-42). 

However, Wajheeuddin does not disclose its drilling fluid/LCM containing human hairs.
On the other hand, Molty teaches a drilling fluid additive for servicing a wellbore comprising, inter alia, a base fluid, a water-soluble polymer, a gellant for the oleaginous liquid and a fibrous material, wherein the drilling fluid builds viscosity, and increases the cuttings carrying capacity (abstract; col. 2, line 63 to col. 3, lines 8-13).  Molty further teaches hog hair as common LCM used to prevent fluid loss and animal hair (includes “human hair”) as a preferable degradable organic fibrous material (col. 2, lines 12-30; col. 7, lines 55-66)
Therefore, it would have been obvious to include animal hair in Wajheeuddin’s drilling fluid/LCM having date seed particles, wherein the animal hair has similar particle/diameter size as the date seed particle (e.g. 150 microns) because these are also common natural, degradable drilling fluid additives, as taught by Molty.  
As to weight percentages and ranges that may be recited in the present claims, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
	Thus, the instant claims are unpatentable over Wajheeuddin and Molty.

Allowable Subject Matter
Claims 7 and 8 have been found allowable.
 The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest the method of forming a lost circulation material including the method steps recited in claims 7, such as, collecting and disinfecting human hairs and washing/sorting the human hairs. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768
August 28, 2021